DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on November 14, 2022, claims 1-8 and 10-11 are pending. Claim 1 is amended to incorporate the limitations of previously dependent claim 9. Claim 9 is currently canceled. 


Response to Arguments
Applicant’s arguments in light of the Amendments, see pg. 4 of the Remarks, filed November 14, 2022, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 USC 112(b) for indefiniteness for the limitation “far away” has been withdrawn in light of the amendments removing the limitation of “far”. 

Applicant's arguments filed November 14, 2022 with respect to the art rejections have been fully considered but they are not persuasive. Claim 1 is amended to incorporate the limitations of previously dependent claim 9. Applicant contends that Ma does not disclose the limitation of “the first inorganic layer is in contact with the cathode layer” as recited previously, because Ma allegedly does not teach the electrically conductive layers 310 including first and second electrodes part insulated from each other. (Remarks at pg. 5). Applicant is also submitting the Ma does not disclose a plurality of touch electrodes nor a connection between the two electrically conductive layers. (Remarks at pgs. 5-6). 
The Office respectfully disagrees with the above conclusions. Ma is shown to explicitly teach an inorganic layer (Figs. 4A-4C, first inorganic encapsulation layer, #410a; second inorganic encapsulation layer, #410b) and a cathode layer (Figs 3-4, cathode, #240; Detailed Description, [0049]) and the first inorganic layer is in contact with the cathode layer because they are part of the same stacked structure (Figs. 3-4, inorganic encapsulation layer 410 and cathode 240 are in contact through 500). It was not claimed that the first inorganic layer is in direct contact with the cathode layer, thereby Applicant is arguing limitations not recited within the claims.  Furthermore, contrary to Applicant’s assertion, Ma also explicitly discloses insulation between the electrically conductive layers (Detailed Description, [0037], “"Particularly in the above mentioned OLED display according to an embodiment of the disclosure, the color filter layer 320 is used as the insulation layer between the electrically conductive layers 310 in the touch electrode structure 300").
Next, Applicant also argues the secondary reference of Kang with respect to the amended element “wherein the first electrode parts are electrically connected with the cathode layer through via holes penetrating through the first inorganic layer”. It is contended that Kang does not show the first electrode layer 170 being connected with the second electrode layer 190 (mapped to the cathode layer) via a hole, and that the layer structure of Kang is different than the Instant Invention (pgs. 6-7). 
However, as shown before in previously dependent claim 9 (now canceled and incorporated into claim 1), Kang shows the first electrode layer connected to the second electrode layer through contact holes that penetrate the first electrode layer (Fig. 6 and Fig. 9, Detailed Description, [0063-0067], “The first electrode layer 170 may be isolated for respective sub-pixels through the bank layer 160 positioned on the planarization layer 155 and used as an anode electrode or a cathode electrode...The second electrode layer 190 may be positioned on the organic emitting layer 180 and used as a cathode electrode or an anode electrode.”.; See next Detailed Description, [0091-0095], “The first electrode layer 170 may be positioned on the planarization layer 155 and electrically connected to the drain metal layer 140a of the driving transistor DR through a contact hole formed in the planarization layer 155…In the second embodiment illustrated in FIG. 9, the recesses HM are formed on the encapsulating substrate ENC and the lower metal layer 210 is formed in the recesses HM.”). Ma and Kang both disclose a touch panel with a multi-layered encapsulation structure within an OLED device, and the motivation to modify Ma with Kang to provide the contact holes is to provide a structure which reduces the resistance of the touch electrode layer and improve signal delay. (See Kang, Detailed Description, [0091-0095]). Thus, the Office has set forth a prima facie case of obviousness for the elements of now amended claim 
For the foregoing reasons, the rejection grounds are maintained for pending claims 1-8 and 10-11 with same references cited previously. No new art is currently cited on the PTO-892. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., United States Patent Application Publication No. US 2018/0342560 A1 in view of Kang et al., United States Patent Application No. US 2019/0146622 A1.

Regarding claim 1, Ma discloses a display panel (Fig. 1-4, generally, Abstract), comprising:
 a driving backplane (Fig. 3-4, pixel driver circuit, #210; substrate, #100); 
a cathode layer arranged at one side of the driving backplane (Figs 3-4, cathode, #240; Detailed Description, [0049]); and 
an encapsulating layer arranged at one side, facing away from the driving backplane, of the cathode layer (Figs. 4A-4C, compound encapsulation layer, #400; Detailed Description, [0052-0053]); 
wherein the encapsulating layer comprises: 
a first inorganic layer, an organic layer and a second inorganic layer which are stacked; the first inorganic layer is in contact with the cathode layer; and the second inorganic layer is far away from the cathode layer (Figs. 4A-4C, organic encapsulation layer, #420, first inorganic encapsulation layer, #410a; second inorganic encapsulation layer, #410b); 
wherein the display panel further comprises: 
a first conductive layer arranged between the first inorganic layer and the organic layer, wherein the first conductive layer comprises first electrode parts and second electrode parts insulated from the first electrode parts (Fig. 4A-4C, electrically conductive layers, #310; Detailed Description, [0050--0057]); 310 is between 410a and 410b) and
 a second conductive layer arranged between the first conductive layer and the second inorganic layer and insulated from the first conductive layer (Fig. 4A-4C, electrically conductive layers, #310; Examiner’s note—there are two separated electrically conducted layers depicted with blocking layer 330 insulating in between; See also Detailed Description, [0050--0057]); 
wherein the second conductive layer comprises a plurality of touch electrodes disposed to be insulated (Fig. 4A-4D, touch electrode structure, #300); and
 at least parts of the touch electrodes are electrically connected through the second electrode parts (Fig. 4A-4D, touch electrode structure, #300; Detailed Description, [0050-0057]), electrically conductive layer, #310).

Ma does not disclose wherein the first electrode parts are electrically connected with the cathode layer through via holes penetrating through the first inorganic layer.
Kang, in a similar field of endeavor, discloses a display panel wherein the first electrode parts are electrically connected with the cathode layer through via holes penetrating through the first inorganic layer (Fig. 6 and Fig. 9, Detailed Description, [0063-0067], “The first electrode layer 170 may be isolated for respective sub-pixels through the bank layer 160 positioned on the planarization layer 155 and used as an anode electrode or a cathode electrode...The second electrode layer 190 may be positioned on the organic emitting layer 180 and used as a cathode electrode or an anode electrode.”.; See next Detailed Description, [0091-0095], “The first electrode layer 170 may be positioned on the planarization layer 155 and electrically connected to the drain metal layer 140a of the driving transistor DR through a contact hole formed in the planarization layer 155…In the second embodiment illustrated in FIG. 9, the recesses HM are formed on the encapsulating substrate ENC and the lower metal layer 210 is formed in the recesses HM.”)
It would have been obvious to one of ordinary skill to have modified the cathode layer of Ma to include the teachings of Kang’s via holes, in such a way to provide wherein the first electrode parts are electrically connected with the cathode layer through via holes penetrating through the first inorganic layer. The motivation to combine these arts is to provide a structure which reduces the resistance of the touch electrode layer and improve signal delay. (See Kang, Detailed Description, [0091-0095]). The fact that Ma and Kang both disclose a touch panel with a multi-layered encapsulation structure within an OLED device, makes this combination more easily implemented. 

Regarding claim 2, Ma discloses a display panel further comprising black matrixes and a color film layer which are arranged between the first conductive layer and the second inorganic layer;
 wherein the black matrixes are provided with a plurality of open areas (Figs. 3-4, black matrixes, Detailed Description, [0054-0071], “Then the touch electrode structure 300 as illustrated in FIG. 3D and FIG. 4D can further include light-shielding black matrixes (areas filled in black as illustrated) among the different color filters R, G, and B to prevent color crosstalk between the respective color filters R, G, and B.”); 
the color film layer are arranged in the open areas (Fig. 3-4, color filter layer, #320; Detailed Description, [0054-0071], “Based upon the same inventive idea, an embodiment of the disclosure further provides a method for fabricating the OLED display above, where the method includes forming an organic light-emitting structural layer and a touch electrode structure in that order on an underlying substrate, where the touch electrode structure includes at least two electrically conductive layers, and a color filter layer which is an insulation layer arranged between the electrically conductive layers.”); and
 orthographic projections of the first electrode parts, the second electrode parts and the touch electrodes on the driving backplane are within orthographic projections of the black matrixes on the driving backplane (See Figs. 3-4, conductive portions 310 overlap with 320).

Thus, it would have remained obvious to have combined Ma and Kang in the manner of claim 1. 

Regarding claim 3, Ma discloses wherein the black matrixes and the color film layer are arranged between the second conductive layer and the second inorganic layer (Fig. 3-4, color filter layer, #320 is between second inorganic layer 410b and lower section 310).
Thus, it would have remained obvious to have combined Ma and Kang in the manner of claim 1.
	Regarding claim 5, Ma discloses wherein the black matrixes and the color film layer are arranged between the first conductive layer and the second conductive layer (Fig. 3-4, color filter layer, #320 is between upper and lower section of conductive layers 310).
Thus, it would have remained obvious to have combined Ma and Kang in the manner of claim 1.

Regarding claim 7, Ma in combination with Kang discloses every element of claim 1 and 
Kang further discloses a display panel wherein the cathode layer is provided with hollow areas, and orthographic projections of the hollow areas on the driving backplane cover orthographic projections of the second electrode parts on the driving backplane (Fig. 6, Detailed Description, [0063-0065], “The first electrode layer 170 may be isolated for respective sub-pixels through the bank layer 160 positioned on the planarization layer 155 and used as an anode electrode or a cathode electrode...The second electrode layer 190 may be positioned on the organic emitting layer 180 and used as a cathode electrode or an anode electrode.”.; See next Detailed Description, [0091-0093], “The first electrode layer 170 may be positioned on the planarization layer 155 and electrically connected to the drain metal layer 140a of the driving transistor DR through a contact hole formed in the planarization layer 155.”; first electrode and second electrode and touch electrode overlap).
It would have been obvious to one of ordinary skill to have modified the cathode layer within the combination of Ma-Kang to include the teachings of Kang’s hollow areas, in such a way to provide wherein cathode layer is provided with hollow areas, and orthographic projections of the hollow areas on the driving backplane cover orthographic projections of the second electrode parts on the driving backplane. The motivation to combine these arts is to provide a structure which reduces the resistance of the touch electrode layer and improve signal delay. (See Kang, Detailed Description, [0091-0095]). The fact that Ma and Kang both disclose a touch panel with a multi-layered encapsulation structure within an OLED device, makes this combination more easily implemented.

	Regarding claim 8, Ma discloses wherein each of the first electrode parts and the second electrode parts is a grid-like structure, and meshes of the grid-like structure correspond to pixel areas on the display panel (Detailed Description, [0058]).
Thus, it would have remained obvious to have combined Ma and Kang in the manner of claim 1.

	Regarding claim 10, Ma discloses a display panel further comprising:
an anode layer arranged between the driving backplane and the cathode layer (Fig. 3-4, anode, #220); 
a pixel defining layer arranged at one side, facing away from the driving backplane, of the anode layer and provided with a plurality of pixel openings (Fig. 3-4, Detailed Description, [0049-0050], “Here the light-emitting layer 230 can be embodied as a white organic light-emitting layer, so that the white organic light-emitting layer covering a plurality of display elements can be fabricated through vapor plating at a time, where the spacing between respective display elements may not be determined by the organic light-emitting layer, thereby greatly narrowing the spacing between the display elements so as to facilitate an improvement in resolution of the display panel.”); and 
a light emitting layer arranged in the pixel openings (Fig. 3-4, light-emitting layer, #230; Detailed Description, [0048-0050]).
Thus, it would have remained obvious to have combined Ma and Kang in the manner of claim 1.

Regarding claim 11, the combination of Ma-Kang discloses a display device (Ma, Figs. 7, Abstract), comprising the display panel according to claim 1. Thus, it would have remained obvious to have combined Ma and Kang in the manner of claim 1.

Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Kang, further in view of Lee et al., United States Patent Application Publication No. US 2020/0388653 A1.

Regarding claim 4, Ma in combination with Kang discloses every element of claim 3 and Ma  further discloses wherein the organic layer comprises:  
a first organic layer arranged between the first conductive layer and the second conductive layer (Ma, Fig. 4A-4D, blocking layers, #330, Detailed Description, [0053], “particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”), and 
a second organic layer arranged between the color film layer and the second inorganic layer (Fig. 4A-4D, blocking layers, #330, Detailed Description, [0053], “particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”); 

Ma does not explicitly disclose wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes penetrating through the first organic layer.
Lee, in a similar field of endeavor, discloses a display panel wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes penetrating through the first organic layer (Fig. 10, Detailed Description, [0183—0187], “According to the embodiment of FIG. 10, the touch-screen layer 700 may have a structure in which a first touch conductive layer 711, a first insulating layer 712, a second touch conductive layer 713, and a second insulating layer 714 are sequentially stacked. The touch electrode 710 may include the first touch conductive layer 711 and the second touch conductive layer 713... In some embodiments, both the first touch conductive layer 711 and the second touch conductive layer 713 may function as sensors. For example, the first insulating layer 712 may include a via hole that exposes an upper surface of the first touch conductive layer 711, and the first touch conductive layer 711 and the second touch conductive layer 713 may be coupled to each other through the via hole. As described herein above, by using the first touch conductive layer 711 and the second touch conductive layer 713, a resistance of the touch electrode 710 may decrease and a response speed of the touch-screen layer 700 may be enhanced.”; Examiner’s note—the insulating layer within Lee performs a similar function as the blocking layers [organic layers] within Ma).
It would have been obvious to one of ordinary skill in the art to have modified the touch electrodes of Ma and Kang to include the teachings of Lee in such a way to provide wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes penetrating through the first organic layer. The motivation to combine these arts is to provide a desired response speed of the touch screen layer using a connection between both conductive layers (see Lee, Detailed Description, [0185]). The fact that both Ma and Lee disclose display panels with stacked conductive layers with insulating layers in between makes this combination more easily implemented. 

Regarding claim 6, Ma in combination with Kang discloses every element of claim 5 and Ma further discloses wherein the organic layer comprises:
 a first organic layer arranged between the first conductive layer and the color film layer (Ma, Fig. 4A-4D, blocking layers, #330, Detailed Description, [0053], “particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”),
a second organic layer arranged between the color film layer and the second conductive layer (Fig. 4A-4D, blocking layers, #330, Detailed Description, [0053], “particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”), and
 a third organic layer arranged between the second conductive layer and the second inorganic layer (Fig. 4A-4D, blocking layers, #330 AND organic encapsulation layer, #420; Detailed Description, [0036-0042], “The compound encapsulation layer 400 can further include more inorganic encapsulation layers 410 and organic encapsulation layers 420 on the basis of the structures illustrated in FIG. 3A to FIG. 3B, although an embodiment of the disclosure will not be limited thereto…”; See also Detailed Description, [0053], “…particularly if the blocking layers 330 are made of an organic insulation material, then the blocking layers 330 may be used as organic encapsulation layers 420 in the compound encapsulation layer 400, and then there are equivalently three organic encapsulation layers 420 (two blocking film layers 330 and one color filter layer 320) arranged between the first inorganic encapsulation layer 410a and the second inorganic encapsulation layer 410b.”).

Ma does not explicitly wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes sequentially penetrating through the first organic layer, the black matrixes and the second organic layer.
Lee, in a similar field of endeavor, disclose wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes penetrating through an organic insulating layer (Fig. 10, Detailed Description, [0183—0187], “According to the embodiment of FIG. 10, the touch-screen layer 700 may have a structure in which a first touch conductive layer 711, a first insulating layer 712, a second touch conductive layer 713, and a second insulating layer 714 are sequentially stacked. The touch electrode 710 may include the first touch conductive layer 711 and the second touch conductive layer 713... In some embodiments, both the first touch conductive layer 711 and the second touch conductive layer 713 may function as sensors. For example, the first insulating layer 712 may include a via hole that exposes an upper surface of the first touch conductive layer 711, and the first touch conductive layer 711 and the second touch conductive layer 713 may be coupled to each other through the via hole. As described herein above, by using the first touch conductive layer 711 and the second touch conductive layer 713, a resistance of the touch electrode 710 may decrease and a response speed of the touch-screen layer 700 may be enhanced.”; Examiner’s note—the insulating layer within Lee performs a similar function as the blocking layers [organic layers] within Ma).
It would have been obvious to one of ordinary skill in the art to have modified the touch electrode structure of Ma-Kang to include the suggestion of Lee’s via holes in such a way to provide wherein at least parts of the touch electrodes are electrically connected with the second electrode parts through via holes sequentially penetrating through the first organic layer, the black matrixes and the second organic layer, which is the structure originally disclosed within Ma. (Emphasis added). The motivation to combine these arts is to provide a desired response speed of the touch screen layer using a connection between both conductive layers (see Lee, Detailed Description, [0185]). The fact that both Ma and Lee disclose display panels with stacked conductive layers with insulating layers in between makes this combination more easily implemented. 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626